DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 6/14/21. Claims 1 – 15 and 17 have been amended. Claims 16 and 18 – 20 have been cancelled. Claims 21 - 23 have been added. Claims 1 – 15, 17 and 21 – 23 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 6/14/21.   

Terminal Disclaimer
	The Terminal Disclaimer filed on 6/7/21 has been approved and entered.

REASONS FOR ALLOWANCE
Claims 1 – 15, 17 and 21 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of WEYNBERGH et al (US 2011/0065817), of  MOISAN (WO 2016/198781), of XU (CN 102391543) and of ADAM (US 2014/0023581).
WEYNBERGH recovers fibers from a fiber reinforced polymer, the process comprising contacting said polymer with a solvent selected from tetrahydrofuran (THF), methyl ethyl ketone (MEK), NMP, or MIBK; but fails to teach the claimed phosphine-based Lewis bases.
MOISAN recovers fibers from a composite material comprising contacting said composite with a gaseous, liquid or supercritical solvent, such as CO2 or O3 ; but fails to teach the claimed phosphine-based Lewis bases. MIOSAN discloses a perforated reaction basket housed in a reactor which is stirred, failing to teach that the reactor is configured to rotate the basket.
XU recovers fibers from a fiber reinforced polymer, the process comprising contacting said polymer with a solvent selected from dimethyl sulfoxide, methyl ethyl ketone, acetone, ethyl acetate, tetrahydrofuran, methyl pyrrolidone, dioxane and pyridine; but fails to teach the claimed phosphine–based Lewis bases. XU fails to teach to recover the fibers in the claimed container having a plurality of perforations which rotates and which is suspended in a reaction vessel.
ADAM recovers fibers from a fiber reinforced polymer, the process comprising contacting said polymer with a solvent selected from furan-carbaldehyde and dimethylformamide; but fails to teach the claimed phosphine–based Lewis bases. ADAM fails to teach to recover the fibers in the claimed container having a plurality of perforations which rotates and which is suspended in a reaction vessel.

The closest prior art of record fails to teach or render obvious the claimed method to recover free fibers from a fiber reinforced polymer by contacting it with a Lewis base in an container which is suspended in a reaction vessel wherein the container comprises a plurality of perforations and rotates within the vessel; and wherein the Lewis base is Triphenylphosphine, Triphenylphosphine oxide, Triphenylphosphine sulfide, Tributyl phosphine oxide, Tris(2-ethylhexyl)phosphine oxide, Phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide, Trioctylphosphine oxide, Triethylphosphine oxide, Diphenylphosphine oxide, Methyldiphenylphosphine oxide, or a mixture thereof.
No motivation can be found for modifying the reference method to use the claimed process steps using phosphine-based solvents instead of those taught in the reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765